AU 2453 (Rev. 02/| S) Judgment in a Criminal Case
Shl:ct 1

 

UNITED STATES DisTRiCT COURT
Middle Disti'iet ofAlabama

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMlNAL CASE
V. )
TIMOTHY LAMAR SPINKS § case Number; azir_Cr-zza_JA_io
§ USM Number: 17226~002
) Everett N|cRae Urech
) Def`endunt’s Attomey

THE DEFENDANT:
121 pleaded guilty to count(s) 1s, 145 & 153 ofthe Superseding indictment

 

[l pleaded nolo contendere to count(s)

 

which was accepted by thc coutt.

[:] was found guilty on count(s)

 

after a plea ofnot guilty.

The defendant is adjudicated guilty ofthese offenscs:

'I`itle & Section Nature of Offense Ofl`ense Ended w
21 USC § 846 Conspiracy to Vio|ate Control|ed Subs'tance Act 6130/2017 13
21 USC § 841(3)(1) Vio|ation of Confrol|ed Substance Act 9/16/2016 145
18 USC § 924(6)(1)(A)(i) Possession of Firearm in Furtherance of Drug Trafficking 9/16/2016 155
Tlie defendant is sentenced as provided iri pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Scntencing Reform Act of 1984.

l:] The defendant has been found not guilty on count(s)

 

m Count(s) 178 & 295 [] is 121 are dismissed on the motion ofthe United States.

 

v _ It is ordered t_hat the dcfend_ant.must notify the United States attorney for this district within 30 da s of_any change ofname, residence1
or mailing address unti|_a|l fincs, restitution,.costs, and special assessments imposed by this judgment are fu ly paid. lf ordered to pay restitution,
the defendant must notify the court and Unitcd States attorney of material changes in economic circumstancesl

i 1129/2018 n

Datc of lmpositionj`ud:rV 3
i.,i.

SignaWr »

JOHN ANTOON, lll UNl'l'ED STATES DISTR|CT JUDGE

    
 

 

Namc and Title of.|udgc

w 3 ama

Date

AO 2458 (Rev. 02/|8) Judgment in Criminal Case
Sheet 2 - lmprisonment

Judgment _ Page 2 of
DEFENDANTZ TlMOTHY LAMAR SP\NKS
CASE NUMBER: 3217-Cf-223-JA-1O

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

180 Months. This sentence consists of 120 Months on Counts 13 and 14s, to be served concurrent|y, and 60 Months on
Count 155, to be served consecutively to Counts 1s and 14s.

m The court makes the following recommendations to the Bureau of Prisons:
The Court recommends that defendant be designated to a facility as close to Santa Rosa, Ca|ifornia as possible
The Court recommends that defendant be designated to a facility where drug treatment is available

i:l The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district:

l:| at ` l:| a.m. |:l p.m. on

 

|:] as notified by the United States Marshal.

l'_`| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:| before 2 p.m. on

 

|:l as notified by the United States Marshal.

ij as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNrrED sTATES MARSHAL
By

 

DEPUTY UNlTED STATES MARSHAL

AO 2453 (Rev. 02/ l 8) ludgment in a Criminal Case
Sheet 3 ~ Supervised Rc|ease

.iudgment_Page L of __7_
DEFENDANT: T|MOTHY LAMAR SPlNKS
CASE NUMBERZ 3:17-cr-223-JA-10

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

8 Years. This term consists of 8 Vears on Count 13 and 4 Years on Counts 143 and 153, all to be served concurrently

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereaher, as determined by the court.
l:| The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifappircabte)
4, [| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (che¢:k ifapplicable)
5. iii You must cooperate in the collection of DNA as directed by the probation officer. (clieck ifappircable)
ij You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicabte)

7_ ij You must participate in an approved program for domestic violence. (check ifappli'cabte)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rcv. 02/18) Judgment ii'i a Criminal Case

Sheet 3A - Supervised Release
Judgment_Page 4 of 7

DEFENDANTZ T|MOTHY LAMAR SPlNKS
CASE NUMBER: 3:17-cr-223-JA-10

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and conditionl

l.

'.~":‘>

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your ,
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If` you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Probalion and Supervi'sed
Release Coiiditi‘ons, available at: www.uscourts.gov.

Def`endant's Signature Date

 

AO 24SB(Rev. 02/18) Judgment in a Cn`minal Case
Sheet 3D - Supervised Release

 

Judgment_Page _5__ of ______7

DEFENDANT: T|MOTHY LAMAR SPlNKS
CASE NUMBER: 3217-Cr-223-JA-10

SPECIAL CONDITIONS OF SUPERVISION

Defendant shall participate in a program approved by the United States Probation Office for substance abuse as directed,
which may include testing to determine whether defendant has reverted to the use of drugs. Defendant shall contribute to
the cost of any treatment based on ability to pay and the availability of third-party payments.

Defendant shall submit to a search of your person, residence, oche or vehicle pursuant to the search policy of this Court.

AO 2458 (Rev. 02/18) .ludgmcnt in a Cn`minal Case
Sheet 5 - Criminal Monetary Penaltics

.ludgment - Pagc 6 of 7
DEFENDANTZ T|MOTHY LAMAR SPlNKS
CASE NUMBERZ 3117-Cf-223-JA-1O

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 300.00 $ $ $
El 'I`he determination of restitution is deferred until . An Amended Judgmen! in a Criminal Case (A0245C) will be entered

after such determination
[l 'I`he defendant must make restitution (including corrununity restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximatelyj)ro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss** Restitution Ordered Prioritv or Percentage
TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than 32,500, unless the restitution or fine is paid in full before the
fiiieenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

L__l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
ij the interest requirement is waived for the |:] fine l'_'l restitution.

l:i the interest requirement for the |:| fine |:l restitution is modified as follows:

* Ji.is_tice for Victims ofTraffickin Act of 2015, Pub. L. No. l 14-22. _ '
** Findings for the total amount o losses are required under Chapters 109A, 1 lO, 1 IOA, and 1 13A of Title 18 for offenses coirumtted on or
after September 13, 1994, but before April 23, 1996.

AO 2453 (Rev. 02/18] Judgiiient in a Criniinal Case
Sheet 6 _ Schedule of Payments

ludgment _ Page 7 of 7
DEFENDANTZ T|MOTHY LAMAR SPlNKS
CASE NUMBERZ 3217-CI'-223-JA-1O

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A Z] Lump sum payment of $ 300-00 due immediate|y, balance due

|] not later than ,or
inaccordance with |:| C, [| D, [:] E, or M Fbe|ow; or

B l:i Payment to begin immediately (may be combined with ij C, |:l D, or |:| F below); or

C Cl Payment in equal (e.g., weekly, monrhly, quarterly) installments of` $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date Of this judgment; Or

D i:l Payment in equal (e.g., weekly, monthly, quarlerly) installments of $ Over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:| Payment during the term of supervised release will commence within (e.g., 30 ar 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F w Special instructions regarding the payment of criminal monetary penalties:

A|| criminal monetary penalty payments shall be made payable to C|erk, U. S. District Court, One Church Street,
Montgomery, A|abama 36104

Unless _the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the couit.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Cl Joint and Several

Defendant and Co-Defendant Names_ and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

i:l The defendant shall pay the cost of prosecution

|:i

The defendant shall pay the following court cost(s):
m The defendant shall forfeit the defendant‘s interest in the following property to the United States:
$11,148.00 in United State currency

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

